February 8, 1913. The opinion of the Court was delivered by
The will of Mrs. Elizabeth Clement was admitted to probate in the probate court of Anderson county, and Allen W. Clement, one of the persons therein named as executors thereof, qualified and entered upon the discharge of the office of executor. Thereafter, Allen W. Clement died, leaving his will, which was admitted to probate in the probate court of Laurens county, and the defendant, Mrs. Kate Way, qualified as executrix thereof.
The petitioner herein, D.C. French, having been named in the will of Elizabeth Clement, as one of the executors thereof, qualified as such after the death of Allen W. Clement, and filed his petition in the probate court of Anderson county against the defendant, Mrs. Kate Way, as executrix of the estate of Allen W. Clement calling upon her to account for the actings and doings of Allen W. Clement, as executor of the estate of Elizabeth Clement.
Mrs. Way objected to the jurisdiction of the court, but her objection was overruled, and, upon hearing the evidence, the court gave judgment against her for the sum of *Page 524 
$5,139.13, which it was found that Allen W. Clement had in his hands, as executor. On appeal, the Circuit Court affirmed the judgment, and Mrs. Way appealed to this Court.
Her first contention is that her objection to the jurisdiction of the probate court of Anderson county should have been sustained. She admits that, if Allen W. Clement had lived, he would have had to account to that court, without regard to the place of his residence, for his conduct of the office of executor. But she insists that, since he has died, and there is no allegation that there is in her hands, as executrix of his estate, any specific funds or property belonging to the estate of Elizabeth Clement, the claim of her estate against his rests upon the same footing as any other claim against his estate, and must, therefore, be sued for in the county in which his will was probated, or in the county in which his executrix resides.
If this was an ordinary claim against the estate of Allen W. Clement, there would be much force in the appellant's contention. But, while the proceedings does involve the establishment of a demand against his estate, that demand grows out of and is incidental to the accounting which the law would have compelled him to make to the Court which granted him letters testamentary, had he lived; and, as his personal representative stands in his place, she, too, must account in that Court. It seems to us the matter is settled by the provisions of sections 40 and 48 of the Code of Procedure. Section 40 provides: "All proceedings in relation to the settlement of the estate of any person deceased shall be had in the probate court of the county in which his will was proved or administration of estate was granted." Now, it cannot be denied that this is a proceeding in relation to the settlement of the estate of Elizabeth Clement. Indeed, the petitioner could not well settle her estate without an accounting from his predecessor in the office of executor. Her will having been proved in Anderson county, the case is *Page 525 
within the express provisions of section 40. Section 48 is also pertinent. It provides: "When any probate court shall have first taken cognizance of the settlement of the estate of a deceased person, such court shall have jurisdiction of the disposition and settlement of all the personal estate of such deceased person to the exclusion of all other probate courts."
The contention that there was a final settlement of the estate of Elizabeth Clement, made by Allen W. Clement in his lifetime, is not sustained by the record or by the evidence. The record of the probate court affords no evidence of a final settlement, as it should, and probably would, if one had been made. The petitioner introduced in evidence a paper headed "statement for settlement," which is shown to be in the handwriting of Allen W. Clement's attorney, and which was sent, along with a petition for final settlement, to Austin W. Clement. But Mrs. Julia P. Clement, the widow of Austin W. Clement, testified that no final settlement was ever made, because her husband objected to a charge made by his brother, Allen W. Clement, and allowed himself, as a credit, in the "statement for settlement" of $4,517.14 for nursing his mother the last year of her life. We think, therefore, the Court below properly overruled the defense that a final settlement had been made.
The next contention of appellant is that the Court below erred in adopting the paper marked "statement for settlement," as evidence of charges against Allen W. Clement, without also allowing the credits therein claimed by him, — the contention being that the paper should have been admitted in its entirety to discharge as well as to charge him. This contention cannot be sustained. The rule is well settled that the returns, or the books, or the declarations of an executor or administrator may be introduced to charge him, but he must discharge himself by proper vouchers, or by evidence showing the lawful expenditure of the funds that came into his hands or the right to *Page 526 
credit. In this case, there was neither voucher nor evidence in support of the credit claimed.
The foregoing views dispose of all the exceptions.
Affirmed.